MaNNINGQ KASS

ELLrop, RAMIREZ, TRESTER up

RETYS AT Law

 

Cag

_ W

Oo CO ss NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page 1iof6 Page ID#:1

Angela M. Powell (State Bar No. 191876)
amp @manninglip. com

Catherine Cranford (State Bar No. 318879)
cyc@manningllp.com

MANNING & KASS

ELLROD, RAMIREZ, TRESTER LLP

801 S, Figueroa St, 15" Floor

Los Angeles, California 90017-3012

Telephone: (213) 624-6900

Facsimile: (213) 624-6999

Attorneys for Defendant, TARGET
CORPORATION
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

JOHN RETAMOSA III, Case No.
Plaintiff, (State Court Case No. 19STCV16929)
VS. NOTICE OF REMOVAL OF
ACTION UNDER 28 U.S.C.

TARGET CORPORATION, and DOES S1d41(b)| DIVERSTT NS

1 to 10 inclusive, ECLARATION OF CATHERINE
A. CRANFORD

Defendant(s).

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that defendant TARGET CORPORATION
(hereinafter, “Target”) hereby removes to this Court the state court action described
below.

1. On May 15, 2019, an action was commenced in the Superior Court of
the State of California in and for the County of Los Angeles, entitled JOHN
RETAMOSA III vs. TARGET CORPORATION, and DOES 1 to 10 inclusive,
Defendants, as Case Number 19STCV1692 (the “Action”). A true and correct copy
of the Complaint is attached hereto as Exhibit “A.” |

2. Target accepted service of said Complaint on June 7, 2019. A true and

1
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF

 

CATHERINE A. CRANFORD

 
Manninc&y Kass

ELLROD, RAMIREZ, TRESTER ip

Anormsat Lae

Caz

o feo ~s NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

e 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page 2o0f6 Page ID #:2

correct copy of the Service of Process Transmittal is attached hereto as Exhibit "B."
Target filed an Answer to Plaintiffs Complaint on July 2, 2019. A true and correct
copy of Target's Answer to Plaintiff's Complaint is attached hereto as Exhibit “C.”

3, Target is informed and believes that Plaintiff was, at the time he filed
the Action and still is, a citizen of the State of California.

4, Aggregating all of the damages that Plaintiff seeks, the amount in
controversy exceeds the jurisdictional minimum of $75,000. The amount in
controversy exceeded $75,000 as Plaintiff allegedly sustained a fractured elbow as a
result of the subject incident.

5. This removal is filed within thirty (30) days of service of Plaintiff's
Complaint.

6. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. §1332, and is one which may be removed to this Court by
defendant pursuant to the provisions of 28 U.S.C. §1441(a) in that it is a civil action
between citizens of different states and the matter in controversy exceeds the sum of
$75,000, exclusive of interest and costs.

7. Target Corporation was, at the time of the filing of this action, and still
is, a citizen of the State of Minnesota, incorporated under the laws of the State of
Minnesota, with its principal place of business in the State of Minnesota. Both the
California Secretary of State and Minnesota Secretary of State identify Target
Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
copies of search results for Target Corporation on those websites are attached hereto
as Exhibit “D.”

8. Target Corporation is the only named defendant; the other defendants
in this action are fictitiously named, designated as DOES 1 to 10, and their
citizenship shall not be considered in determining diversity jurisdiction. 28 U.S.C.

§1441(b).

2
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF
CATHERINE A. CRANFORD

 
Manninc@& Kass

ELLROD, RAMIREZ, [RESTER up

ATTORNTNS at Law

Cak

H

 

se 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page 3o0f6 Page ID#:3

9, This Notice of Removal is filed with this Court within 30 days of
service of Plaintiff’s Complaint was served on June 7, 2019. Therefore, this
removal is timely as required by 28 U.S.C. §1446(b) which specifically provides,
“The notice of removal of a civil action or proceeding shall be filed within 30 days
after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or
proceeding is based, or within 30 days after the service of summons upon the
defendant if such initial pleading has then been filed in court and is not required to
be served on the defendant, whichever period is shorter.” 28 U.S.C.§ 1446 (b).

10. Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
pleadings, and orders sent to and received by Target in the State Court action are

attached hereto.

MANNING & KASS
ELLROD, RAMIREZ, TRESTER LLP

DATED: July 2, 2019

By: /s/ Catherine A, Cranford

 

Angela M. Powell
Catherine A. Cranford
Attorneys for Defendant,
TARGET CORPORATION

3
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF

 

CATHERINE A. CRANFORD

 
MaNNING® Kass

ELLRoD, RAMIREZ, TRESTER up

ROTAS AT LAW

 

Ca

oO Oo YN Dn nH

10

1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

He 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page 4of6 Page ID #:4

DECLARATION OF CATHERINE A. CRANFORD

I, CATHERINE A. CRANFORD, declare as follows:

l. I am an attorney at law duly licensed to practice in the courts of the
State of California and am an associate in the firm of Manning & Kass, Ellrod,
Ramirez, Trester LLP, attorneys of record for defendant TARGET
CORPORATION (hereinafter “Target”) herein. I have personal knowledge of the
matters stated herein and, if called upon to testify as a witness, I could and would
competently so testify.

2. On May 15, 2019, an action was commenced in the Superior Court of
the State of California in and for the County of Los Angeles, entitled JOHN
RETAMOSA III vs. TARGET CORPORATION, and DOES | to 10 inclusive,
Defendants, as Case Number 19STCV1692 (the “Action”). A true and correct copy
of the Complaint is attached hereto as Exhibit “A.”

3. Target accepted service of said Complaint on June 7, 2019. A true and
correct copy of the Service of Process Transmittal is attached hereto as Exhibit "B."
Target filed an Answer to Plaintiffs Complaint on July 2, 2019. A true and correct
copy of Target's Answer to Plaintiffs Complaint is attached hereto as Exhibit “Cc.”

4. Target is informed and believes that Plaintiff was, at the time he filed
the Action and still is, a citizen of the State of California.

5. Aggregating all of the damages that Plaintiff seeks, the amount in
controversy exceeds the jurisdictional minimum of $75,000. The amount in
controversy exceeded $75,000 as Plaintiff allegedly sustained a fractured elbow as a
result of the subject incident.

6. This removal is filed within thirty (30) days of service of Plaintiff's
Complaint.

7. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. §1332, and is one which may be removed to this Court by

defendant pursuant to the provisions of 28 U.S.C. §1441(a) in that it is a civil action
4849-8722-2904.1

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF

 

 

CATHERINE A. CRANFORD

 
MaNNINGQ@ KASS

ELLROD, RAMIREZ, TRESTER up

at law

TORSENS

AT

 

Cak

oOo foe s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

be 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page5of6 Page ID#:5

between citizens of different states and the matter in controversy exceeds the sum of
$75,000, exclusive of interest and costs.

8. Target Corporation was, at the time of the filing of this action, and still
is, a citizen of the State of Minnesota, incorporated under the laws of the State of
Minnesota, with its principal place of business in the State of Minnesota. Both the
California Secretary of State and Minnesota Secretary of State identify Target
Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
copies of search results for Target Corporation on those websites are attached hereto
as Exhibit “D.” |

9, Target Corporation is the only named defendant; the other defendants
in this action are fictitiously named, designated as DOES | to 10, and their
citizenship shall not be considered in determining diversity jurisdiction. 28 U.S.C.
§1441(b).

10. This Notice of Removal is filed with this Court within 30 days of
service of Plaintiff’s Complaint was served on June 7, 2019. Therefore, this
removal is timely as required by 28 U.S.C. §1446(b) which specifically provides,
“The notice of removal of a civil action or proceeding shall be filed within 30 days
after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or
proceeding is based, or within 30 days after the service of summons upon the
defendant if such initial pleading has then been filed in court and is not required to
be served on the defendant, whichever period is shorter.” 28 U.S.C.§ 1446 (b).

/I/ |

//

Hl

Hl

HI

4849-8722-2904.1
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF

 

 

CATHERINE A. CRANFORD

 
MaNNINGQKASS

ELLRop, RAMIREZ, TRESTER up

ArnsatLe

Ca

Oo fo NY DBD nH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Be 2:19-cv-05797-DSF-JC Document1 Filed 07/03/19 Page 6of6 Page ID #:6

11. Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
pleadings, and orders sent to and received by Target in the State Court action are
attached hereto.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Executed this 2nd day of July, 2019, at Los Angeles, California.

/s/ Catherine Cranford

 

Catherine A. Cranford, Declarant

4849-8722-2904.1

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)] (DIVERSITY); DECLARATION OF
CATHERINE A. CRANFORD

 

 

 
